DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 9/22/2022, which are in response to USPTO Office Action mailed 3/24/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Status of Claims
Claims 1-21 have been cancelled. Claims 22-39 are newly presented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24-26, 28, 30-32, 34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dary (US PGPUB No. 2014/0122427; Pub. Date: May 1, 2014) in view of Dong et al. (US PGPUB No. 2013/0138480; Pub. Date: May 30, 2013) and Rusch (US Patent No. 8,799,212; Date of Patent: Aug. 5, 2014).
Regarding independent claim 22,
	Dary discloses a method for controlling a computerized data virtualization platform to virtualize data between a working data set on the computerized data virtualization platform and a plurality of heterogeneous data sources remote from the computerized data virtualization platform, comprising: extracting entities from the heterogeneous data sources to form the working data set; See Paragraph [0013], (Disclosing a system for historically synchronizing configuration data of a computer network. The system is configured to retrieve historical data from a historical database arranged according to a hierarchy of entities. A disclosed network management server extracts configuration data and/or statistical data from joined tables corresponding to entities, i.e. extracting entities from the heterogeneous data sources to form the working data set.)
wherein the at least one foreign key indicates a hierarchical relationship between the respective entity and another entity of the respective cluster; See Paragraph [0043], (Historical database retrieval manager 113 may join a plurality of tables using a history identifier stored in an identifier field as a primary foreign key with a plurality of statistical tables with a version field as a primary key for successive higher level entities in the hierarchy to create a second joined table, i.e. the foreign key indicates a hierarchical relationship between entities (e.g. the individual tables).)
wherein the heterogeneous data sources are not accessible to users of the working data set. See Paragraph [0029], (Data is extracted from outside sources which are then transformed to fit operational needs and loading the transformed data into an end target, i.e. heterogeneous data sources (e.g. outside sources) are not accessible to users of the working data set (e.g. the user interacts with transformed data in a historical database derived from data obtained from outside sources).)
Dary does not disclose the step of grouping the entities into clusters, wherein each entity in each respective cluster is of a respective hierarchical data type in a data hierarchy supported by the computerized data virtualization platform; 
verifying that each respective entity of each respective cluster is of its respective hierarchical data type based on at least one foreign key in the respective entity,
Dong discloses the step of grouping the entities into clusters, wherein each entity in each respective cluster is of a respective hierarchical data type in a data hierarchy supported by the computerized data virtualization platform; See Paragraph [0034], (Disclosing a system for selecting data sources for use in a data repository. Sources may be clustered into hierarchical domains and may consider evidence from the schema (tables and attributes) and internal structures (keys and foreign keys), i.e. grouping entities into clusters wherein each cluster is of a respective hierarchical data type (e.g. hierarchical clustering based on table names, table attributes, data instances and foreign-key links) in a data hierarchy.)
verifying that each respective entity of each respective cluster is of its respective hierarchical data type based on at least one foreign key in the respective entity, See Paragraphs [0034] & [0036], (Domains may be clustered according to correlations between the sources in different domains. Shared elements, including foreign-key links, may be found between each pair of sources and modularity clustering is then applied accordingly, i.e. verifying that each respective entity of each respective cluster is of its respective hierarchical data type based on at least one foreign key in the respective entity.)
Dary and Dong are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Dary to include the method of grouping entities into hierarchical clusters according to structural information of the data as disclosed by Dong. Paragraph [0034] of Dong discloses that the process of clustering is flexible and may determine popular and unpopular elements of data according to a variety of metadata for each data source participating in the clustering. The process of clustering and correlating data ensures that the most useful data is properly associated and may be easily retrieved and delivered to requestors.
Dary-Dong does not disclose the step of generating change log entries that indicate changes to one or more of the entities in the working data set; 
grouping the change log entries into change log entry groups, each change log entry group associated with a different one of the clusters; 
and synchronizing, in parallel, each of the change log entry groups with the heterogeneous data sources,
Rusch discloses the step of generating change log entries that indicate changes to one or more of the entities in the working data set; See Col. 4, lines 22-47, (Disclosing a system for synchronization of shared data in a cluster of ranked repositories. Subscriber repositories receive change messages which represent metadata including a sender name or identifier, a message number, message rank, repository rank etc., i.e. generating change log entries that indicate changes to one or more entities in a working data set.)  See Col. 4, lines 47-58, (Subscriber repositories are subscribed to one or more repositories that it receives change messages from, (e.g. a subscriber repository is subscribed to one or more repositories that it receives change messages from, therefore the subscriptions are a working data set for a subscriber.)
grouping the change log entries into change log entry groups, each change log entry group associated with a different one of the clusters; See Col. 2, lines 30-36, (Repositories are organized into synchronization clusters as part of a system configuration wherein each repository is assigned a rank within a cluster, i.e. grouping the change long entries into change log entry groups each change log group associate with a difference one of the clusters. Synchronization of the ranked repositories involves the exchange of synchronization messages (e.g. change messages) between participants.
and synchronizing, in parallel, each of the change log entry groups with the heterogeneous data sources, See Col. 2, lines 30-36, (Synchronization of the ranked repositories involves the exchange of synchronization messages (e.g. change messages) between participants.) See Col. 2, lines 18-21, (Repository synchronization may be performed in parallel from different entry points in the system.) See FIG. 4 and Col. 10, lines 16-19, (FIG. 4 illustrates the method of managing change messages across repositories which may be performed in parallel.)
Dary, Dong and Rusch are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Dary-Dong to include the method of synchronizing hierarchical data in parallel as disclosed by Rusch. Doing so would allow the system to manage synchronization of many clusters of data having individual rankings in parallel, which results in a more efficient use of system resources due to parallel processing.

Regarding dependent claim 24,
As discussed above with claim 22, Dary-Dong-Rusch discloses all of the limitations.
	Dong further discloses the step wherein each hierarchical data type includes a plurality of attributes each representing a copy of a data object initially residing on one of the heterogeneous data sources. See Paragraph [0034], (Disclosing a system for selecting data sources for use in a data repository. Sources may be clustered into hierarchical domains and may consider evidence from the schema (tables and attributes) and internal structures (keys and foreign keys). Shared elements such as table names, attribute names, data instances and foreign-key links are found between each pair of sources and modularity clustering is then applied accordingly, i.e. wherein each hierarchical data type includes a plurality of attributes (e.g. the shared elements between pairs of sources) each representing a copy of a data object (e.g. data instances) initially residing on one of the heterogeneous data sources.  

Regarding dependent claim 25,
As discussed above with claim 22, Dary-Dong-Rusch discloses all of the limitations.
Rusch further discloses the method further comprising: generating metadata indicating the changes to the working data set; See Col. 4, lines 13-16, (Each message includes metadata describing a context of a particular message and describe initial states, operations and final states associated with the individual change message.)
and accessing the metadata after synchronizing the change log entry groups. See FIG. 4 and Col. 11, lines 15-36, (FIG. 4 illustrates step 434 of indicating a change message to subscribers wherein indicating a change message may refer to indicating a forwarded, unchanged, revalues or rectified change message based on prior processing, i.e. accessing the metadata (e.g. status information of the message) after synchronizing the change log entry groups (e.g. step 434 occurs after step 432 of implementing a change, i.e. synchronization).)
Regarding dependent claim 26,
	As discussed above with claim 22, Dary-Dong-Rusch discloses all of the limitations.
	Rusch further discloses the method further comprising: before grouping the change log entries, assigning an integer to each entity in the change log to represent the original order of the entities in the change log. See Col. 4, lines 22-47, (Disclosing a system for synchronization of shared data in a cluster of ranked repositories. Subscriber repositories receive change messages which represent metadata including a sender name or identifier, a message number, message rank, repository rank etc., wherein the message number represents an identify of the change message from the sender which are ordered sequentially according to when the change message for that repository was generated, i.e. before grouping the change log entries (e.g. change log entries contain identifiers for already existing repositories), assigning an integer to each entity in the change log to represent the original order of the entities in the change log.)

Regarding independent claim 28,
	The claim is analogous to the subject matter of independent claim 22 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 30,
	The claim is analogous to the subject matter of dependent claim 24 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Regarding dependent claim 31,
	The claim is analogous to the subject matter of dependent claim 25 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 32,
	The claim is analogous to the subject matter of dependent claim 26 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding independent claim 34,
	The claim is analogous to the subject matter of independent claim 22 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 36,
	The claim is analogous to the subject matter of dependent claim 24 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 37,
	The claim is analogous to the subject matter of dependent claim 25 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 38,
	The claim is analogous to the subject matter of dependent claim 26 directed to a computer system and is rejected under similar rationale.
Claim(s) 23, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dary in view of Dong and Rusch as applied to claim 22 above, and further in view of Strope et al. (US PGPUB No. 2008/0091412; Pub. Date: Apr. 17, 2008).
Regarding dependent claim 23,
As discussed above with claim 26, Dary-Dong-Rusch discloses all of the limitations.
	Dary-Dong-Rusch does not disclose the method further comprising: extracting, from one or more of the heterogeneous data sources to the working data set, an additional entity that does not have any hierarchical relationship with any other entity in the working data set;
	Strope discloses the method further comprising: extracting, from one or more of the heterogeneous data sources to the working data set, an additional entity that does not have any hierarchical relationship with any other entity in the working data set; See Paragraph [0102], (Disclosing a system for managing data relations via hierarchical tree of nodes. If it is determined that the hierarchical tree does not have a node representing a particular entity, the method may establish a new node based on keywords and links referring to the keyword, i.e. extracting, from one or more of the heterogeneous data sources to the working data set, an additional entity that does not have any hierarchical relationship with any other entity in the working data set (e.g. the new node is reflective of an absence of the entity in the hierarchical tree.)
Dary, Dong, Rusch and Strope are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Dary-Dong-Rusch to include the method of inferring additional entities for a hierarchical graph as disclosed by Strope. Doing so would allow the system to expand the range of entities and information present in a graph according to attributes of the current hierarchy, thereby enriching and expanding the data that can be presented to a requestor.
Rusch further discloses the step of generating a change log entry that indicates a change to the additional entity that does not have a hierarchical relationship with any other entity in the working data set; See Col. 4, lines 22-47, (Disclosing a system for synchronization of shared data in a cluster of ranked repositories. Subscriber repositories receive change messages which represent metadata including a sender name or identifier, a message number, message rank, repository rank etc., i.e. generating change log entries that indicate changes to one or more entities in a working data set.)  The examiner notes that the system records change logs for all operations of every subscriber repository, therefore the method of Rusch would be able to create change logs for a synchronization group comprising only of itself, i.e. a new entity.
and synchronizing the change to the additional entity with the one or more of the heterogeneous data sources in parallel with synchronization of the change log entry groups. See Col. 4, line 61 - Col. 5, line 6, (A new subscriber relation may be defined and an initial content merge process may be invoked. The newly added subscriber repository's initial state is determined and synchronized with all objects in the target repository where parallel changes can be performed at the same time as the content merge via change messages, i.e. synchronizing the change to the additional entity (e.g. the new relation is an additional entity) with the one or more of the heterogeneous data sources in parallel with synchronization of the change log entry groups.)

Regarding dependent claim 29,
	The claim is analogous to the subject matter of dependent claim 23 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 35
	The claim is analogous to the subject matter of dependent claim 23 directed to a computer system and is rejected under similar rationale.

Claim(s) 27, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dary in view of Dong and Rusch as applied to claim 22 above, and further in view of Lu et al. (US PGPUB No. 2010/0153423; Pub. Date: Jun. 17, 2010).
Regarding dependent claim 27,
As discussed above with claim 26, Dary-Dong-Rusch discloses all of the limitations.
	Dary-Dong-Rusch does not disclose the method further comprising: for each respective change log entry group, comparing at least one entity in the cluster of the respective change log entry group against the contents of the heterogeneous data sources using the at least one foreign key of the at least one entity.  
	Lu discloses the method further comprising: for each respective change log entry group, comparing at least one entity in the cluster of the respective change log entry group against the contents of the heterogeneous data sources using the at least one foreign key of the at least one entity. See FIG. 9 and Paragraph [0086], (Disclosing a method of synchronizing data across a plurality of separate tables. FIG. 9 illustrates method 900 wherein at step 910 the changes to one or more tables are received, at step 920 the changes are batched and then synchronized according to foreign key type at step 930, i.e. for each respective change log entry group, comparing at least one entity in the cluster of the respective change log entry group against the contents of the heterogeneous data sources (e.g. represented as changes to one or more tables) using the at least one foreign key of the at least one entity.
Dary, Dong, Rusch and Lu are analogous art because they are in the same field of endeavor, data management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Dary-Dong-Rusch to include the method of synchronizing data according to foreign key data as disclosed by Lu. Doing so would allow the system to synchronize related databases/tables according to foreign key types that control the order and application of change operations. This represents and improvement in processing of synchronization tasks by processing data in the appropriate order.

Regarding dependent claim 33,
The claim is analogous to the subject matter of dependent claim 27 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Regarding dependent claim 39,
	The claim is analogous to the subject matter of dependent claim 27 directed to a computer system and is rejected under similar rationale.


Response to Arguments
Applicant’s cancellation of claims 1-21 has been acknowledged by the examiner. The corresponding rejections have been withdrawn.
Applicant’s amendments comprising newly presented claims 22-39 have been addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159